

116 HR 8045 IH: Genome Editing Threat Assessment Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8045IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Joyce of Pennsylvania (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Department of Homeland Security to develop a threat assessment on the potential homeland security vulnerabilities associated with genome modification and editing, and for other purposes.1.Short titleThis Act may be cited as the Genome Editing Threat Assessment Act.2.Genome editing threat assessment(a)In generalNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary for the Countering Weapons of Mass Destruction Office of the Department of Homeland Security, in coordination with the Under Secretary for Intelligence and Analysis of the Department, the Under Secretary for the Science and Technology Directorate of the Department, and other Federal partners, as appropriate, shall develop a threat assessment on the potential homeland security vulnerabilities associated with genome modification and editing. Such threat assessment shall include information relating to the following:(1)The dual-use of emerging biotechnology.(2)The ability of gene editing to maliciously proliferate infectious diseases and pandemics on human, animal, and plant populations.(3)The cybersecurity vulnerabilities in computer systems analyzing genomic data.(4)Privacy concerns associated with analyzing genomic data.(b)RecommendationsUpon completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall make a determination if any changes to future operations of the Department of Homeland Security are required to address security vulnerabilities identified in such assessment.(c)ReportNot later than 60 days after the completion of the threat assessment required under subsection (a), the Secretary of Homeland Security shall, consistent with the protection of classified information, report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the findings of such threat assessment, any identified recommendations, plans for incorporating such recommendations into future operations of the Department of Homeland Security, and any proposed legislative changes informed by such threat assessment.